                                                                         F\LZO
             IN THE UNITED STATES DISTRICT COURT F0R^4k(^^|^                             f
                         CnTTTWP.DKI DISTRICT
                         SOUTHERN    nTQTPTf"? OP
                                               HTT aRnPf^TA
                                                   GEORGIA           .--wl. ,      t.
                                   DUBLIN DIVISION
                                                                  20I8OCTI8 PH3:07
JOHN DOPSON,


      Plaintiff,                                                    so. GIST. OF


             V.                                              CV 317-053


CHRIS STEVERSON; JEFFERY DEAL;             *
RON BOWDOIN; BETTY RIDDLE;                 *
ATHANIEL KING; JERMOE DANIELS;             *
TOMMY BARRENTINE; CHRIS SCREWS,            *
                                           ★


      Defendants.                          *



                                       ORDER




      Pending before the Court are two motions to dismiss for lack

of subject matter jurisdiction,                (Doc. Nos. 20, 21.)        Defendants

Steverson, Bowdoin, and Riddle filed the first motion to dismiss

and Defendants Barrentine, Daniels, Deal, King, and Screws adopted

and   incorporated          their     co-Defendants'         arguments    regarding

jurisdiction into their own motion.                  Accordingly, the Court will

address the two motions together.

      This        case     arose    from       Plaintiff s     alleged      wrongful

imprisonment at the Dodge County Jail.                   (See generally Compl.,

Doc. No. 1.)        His Complaint alleges five counts: (1) false arrest

and imprisonment under O.C.G.A. §§ 51-7-1 and 51-7-2, (2) cruel

and unusual punishment under art. 1, § 1, para. XVII of the Georgia

Constitution,        (3)     intentional       and    negligent    infliction           of

emotional distress under O.C.G.A. § 51-12-6, (4) punitive damages.
and (5) attorneys' fees and costs under O.C.G.A. § 13-6-11.

(Compl. SISI 25-42.)         Defendants answered the complaint (doc. nos.

4, 5, 6), raised the defense of subject matter jurisdiction, and

filed motions to dismiss under Federal Rule of Civil Procedure

12(b)(1).

      ''Federal courts have limited subject matter jurisdiction, or

in other words, they have the power to decide only certain types

of cases."        Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1260-61

(11th      Cir.    2000).         Lower    federal    courts    can    only    exercise

jurisdiction        over    cases    for    which    there    has   been   a   grant   of

jurisdiction by Congress.             See id.       Thus, "[a] federal court must

always dismiss a case upon determining that it lacks subject matter

jurisdiction, regardless of the stage of the proceedings." Goodman

ex rel. Goodman v. Sipos, 259 F.3d 1327, 1331 n.6 (11th Cir. 2001).

In order to invoke the jurisdiction of the Court, a plaintiff must

properly "allege the jurisdictional facts, according to the nature

of the case."        McNutt v. Gen. Motors Acceptance Corp. of Indiana,

298 U.S. 178, 182 (1936); see also Fed. R. Civ. P. 8(a).                           Here,

there is no basis for diversity jurisdiction because all parties

are Georgia residents.             (See Compl. M 1-9.)          Thus, for the Court

to exercise jurisdiction there must be a federal question.

      Federal       courts   have     jurisdiction      over    "all   civil    actions

arising under the Constitution, laws, or treaties of the United

States."      28 U.S.C. § 1331.            Whether a claim arises under federal

law   is    determined       by    the    well-pleaded       complaint     rule,   which

                                             2
requires a federal question to be presented on the face of the

plaintiff's complaint.        Dunlap v. G&L Holding Group, Inc., 381

F.3d 1285, 1290 (11th Cir. 2004).          ''The rule makes the plaintiff

the master of the claim; he or she may avoid federal jurisdiction

by     exclusive   reliance   on   state   law."    Caterpillar,     Inc.   v.

Williams, 482 U.S. 386, 392 (1987).

        Here, Plaintiff's Complaint relies upon only Georgia statutes

and constitutional provisions as a basis for his claims.             In fact,

it would appear that the Complaint was drafted specifically to

avoid federal court based on its absence of any federal statutes

or constitutional provisions.         Plaintiff's exclusive reliance on

state law calls into doubt whether the Court has jurisdiction over

this case.


        When a plaintiff uses only state-law causes of action, a

federal court may still have jurisdiction if either the state law

claims raise substantial questions of federal law or federal law

completely preempts the state law claims.             Dunlap, 381 F.3d at

1290.     So called "complete preemption" only occurs in statutes

with "extraordinary" preemptive force. Geddes v. Am. Airlines,

Inc., 321 F.3d 1349, 1353 (11th Cir. 2003).          The Supreme Court has

found only three federal statutes that completely preempt state

law, none of which are applicable to this case.^           Dunlap, 381 F.3d

at 1291.     As such, the complete preemption exception to the well


^ Those statutes are § 301 of the Labor Management Relations Act, § 1132 of the
Employee Retirement Income Security Act, and §§ 85 and 86 of the National Bank
Act.

                                      3
pleaded complaint rule does not provide the Court with jurisdiction

over Plaintiff's claims.


     Similarly,        Plaintiff's     state      law    claims   do    not   raise   a

substantial question of federal law.               Federal jurisdiction can lie

over a state law claim if a federal issue is (1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state

balance approved by Congress.             Gunn v. Minton, 568 U.S. 251, 258

(2013); Grable & Sons Metal Prod., Inc. v. Darue Eng'g & Mfg., 545

U.S. 308, 314 (2005). To be substantial, the issue of federal law

must be important to the federal system as a whole.                      Id. at 260.

In other words, the proper focus is not on the interests of the

specific litigants, but rather on the broader significance the

issue poses to the federal system.                Id.

     In this case. Plaintiff contends that his complaint raises

substantial       federal    issues       under    the    Eighth       Amendment   and

42 U.S.C. § 1983.          The Court disagrees.           Plaintiff's claims are

''poles apart from Grable" where the resolution of what notice is

required    to    seize     property      from    a     delinquent      taxpayer   was

"controlling      in     numerous   other    cases."         Empire      Healthchoice

Assur.,    Inc.   v.     McVeigh,   547    U.S.   677,    681   (2006).       Instead,

Plaintiff's claims are "fact-bound and situation specific" and

involve     a     more     "backward-looking"           analysis       into    whether

Plaintiff's rights were violated.                 Id.     Accordingly, Plaintiff
cannot satisfy the substantial element of the Gunn test and the

Court is without jurisdiction to hear this case.^

      In accordance with       the foregoing, Defendant's motions to

dismiss for lack of subject matter jurisdiction (doc. nos. 20, 21)

are GRANTED. Plaintiff's Motion for Hearing (doc. no. 59) is

therefore   DENIED.     IT   IS   ORDERED   that   this   case   be   DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.                   The

Clerk is DIRECTED to CLOSE this case and TERMINATE all motions and

deadlines. Costs are assessed against Plaintiff.^
      ORDER ENTERED at Augusta, Georgia, this                day of October,

2018.




                                            UNITED STATES 2)1STRICT JUDGE




2 Plaintiff's request for leave to amend his complaint is DENIED.     Plaintiff's
request was made after the Court's Scheduling Order deadline for civil motions
had passed. Although Plaintiff contends he deserves one opportunity to amend,
Plaintiff has not shown good cause under Federal Rule of Civil Procedure 16(b)
to modify the Scheduling Order. See Sosa v. Airlift Sys., 133 F.3d 1417, 1419
(11th Cir. 1998) (good cause requires diligence on the party seeking extension).
                                       5
